DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-38 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 12th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, no claims have been canceled or added. Claims 21-22, 27-28, and 33-34 are amended. As a result, claims 21-38 are pending in this application.
Applicant’s argument, see pg. 9 filed on February 12th, 2021, with respect to the rejection under 35 U.S.C 101 relating to the computer readable storage medium being directed towards transitory signal per se have overcome the rejection. Applicant indicates in the specification that the “computer readable storage medium” is not “signal per se” as the specification indicates on [0072], “ A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a 

Response to Arguments
Applicant’s argument, see pg. 11-12 filed on February 12th, 2021, with respect to the rejection of claims 21, 27, and 33 under 35 U.S.C 103, where the applicant asserts that Brave does not teach or suggest “increasing, using the processor of the computer, the usage score for each different level of usage based on a multiplier associated with an expert in a field using the digital content item for that different level of usage”.

Examiner respectfully disagrees. This limitation (“increasing, using the processor of the computer, the usage score for each different level of usage based on a multiplier associated with an expert…”) indicates increasing the score for each usage driven by the links used by the users. The increasing of the usage score for a different level of usage is associated to an expert meaning when the expert uses the link the total value of the data is worth more than a regular user. Brave indicates this on [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time”.

Brave further describes on [0182], “determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link”. Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data {The usage pattern on how the link clicks by the user would also show how different the experts usage is in which determines the total score}

As such, Brave teaches “increasing, using the processor of the computer, the usage score for each different level of usage based on a multiplier associated with an expert in a field using the digital content item for that different level of usage” (See Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data).

Applicant’s argument, see pg. 12-13 filed on February 12th, 2021, with respect to the rejection of claims 21, 27, and 33 under 35 U.S.C 103, where the applicant asserts that Bedard does not teach or suggest “providing, using the processor of the computer, a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data, wherein  the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, where in the chart indicates a number of the sources, a bar graph of activity that shows recency of the digital content items, and images of a subset of users who have recently reviewed at least one of the digital content items”. Examiner agreed that the applied reference, Bedard, does not teach or suggest the above limitation, therefore, the argument have been fully considered and are persuasive. The rejection has been withdrawn under 35 U.S.C 103. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2013/0185641 issued to R. Kevin Rose (hereinafter as “Rose”) teaches the amended limitation. 

Rose teaches providing, using the processor of the computer, a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data (See Rose: [0109]; In some embodiments, profile visitors (including Alice) are presented with the option to search (630) all of site 116 for content (634), search Alice's diggs for content (636) and/or search diggs made by Alice's friends for content (638) {Examiner correlates the search results for each results as the digital content items comprising the websites. The total usage score is according to the total amount of comments commented on each website. The usage data is the timestamp where each usage is associated to the topic of the website shown in Fig. 6A}

    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale
).

	Rose then further teaches the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources (See Rose: [0143]; The interface shown in FIG. 8C also includes a region 893 in which a user may select between seeing a visualization depicting the activities associated with individual stories (by selecting “Stories”) and a visualization depicting the aggregated activities associated with the categories to which stories are assigned (by selecting “Topics”). In the example shown in FIG. 8C, the “Topics” view is selected and the 

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale

, a bar graph of activity that shows recency of the digital content items (Rose: [0145]; In the example shown in FIG. 8D, a sparkline-style graph is also provided that shows a more detailed hour-by-hour display of activity on that story, including the frequency and magnitude of preference events. In various embodiments the information in interface 894 is configurable. For example, while a default view may show the last 48 hours of activity, the user (or an administrator) may be able to specify additional ranges, and/or the default range may be selected based on how much activity associated with the story has occurred

    PNG
    media_image3.png
    536
    667
    media_image3.png
    Greyscale
), and

images of a subset of users who have recently reviewed at least one of the digital content items (Rose: [0148]; When users 904-912 dugg story 902, that action was recorded in their respective user profiles as well. Visitors to their profiles, and those who list them as friends who digg the story will be shown connected to them, the way they are shown connected to David (See Fig. 9 for illustration)

    PNG
    media_image4.png
    499
    484
    media_image4.png
    Greyscale

{Examiner correlates the users 904-912 as images of the subset of users who recently review it}).

	As such, Rose teaches the amended limitations as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-29, 31-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2006/0200556 issued to Brave et al. (hereinafter as “Brave”) in view of U.S Patent Application Publication 2013/0185641 issued to R. Kevin Rose (hereinafter as “Rose”).

Regarding claim 21, Brave teaches a computer-implemented method, comprising operations for: in response to receiving a search query, generating, using a processor of a computer, a list of digital content items (Brave: [0072]; When a user issues a search query, the query is handled initially by the system. The system, in turn, typically forwards the query to the existing search mechanism. It may also perform one or more searches or related operations against its own internal indexes and databases. Once the results from the various searches have been obtained, they are merged together into a single set of results. [0106]-[0107]; The system can be realized with different search processors provided…that generates its results by issuing a query to an existing Lucene index (see http://Lucene.Apache.org). The result set that it produces includes a content locator and a relevance score that is a floating-point number in the range of 0.0 to 1.0);

 for each digital content item in the list of digital content items, identifying, using the processor of the computer, a usage score for each different level of usage of different levels of usage to be used (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics.
[0210]; which is what happens in the search space, the invention gives every individual user their own term vector… such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses… Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector);

 increasing, using the processor of the computer, the usage score for each different level of usage based on a multiplier associated with an expert in a field using the digital content item for that different level of usage (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clicked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data {Examiner correlates the usage of the link to determine the vector of the user, peer, and expert and how they behave. The Thus there is a two part value usage one for the peer group using the link and another value for the expert group in which would give the total value of the data}); and 

adding, using the processor of the computer, the usage score for each different level of usage to obtain a total usage score for the digital content item (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data {Examiner correlates the usage of the link to determine the vector of the user, peer, and expert and how they behave. The Thus there is a two part value usage one for the peer group using the link and another value for the expert group in which would give the total value of the data}); and 

	Brave does not explicitly teach providing, using the processor of the computer, a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data, the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources, a bar graph of activity that shows recency of the digital content items, and images of a subset of users who have recently reviewed at least one of the digital content items.

	However, Rose teaches providing, using the processor of the computer, a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data (Rose: [0109]; In some embodiments, profile visitors (including Alice) are presented with the option to search (630) all of site 116 for content (634), search Alice's diggs for content (636) and/or search diggs made by Alice's friends for content (638) {Examiner correlates the search results for each results as the digital content items comprising the websites. The total ranked usage score is according to the total amount of comments commented on each website. The usage data is the timestamp where each usage is associated to the topic of the website shown in Fig. 6A shown below}

    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale
), wherein

the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources(Rose
:[0143]; The interface shown in FIG. 8C also includes a region 893 in which a user may select between seeing a visualization depicting the activities associated with individual stories (by selecting “Stories”) and a visualization depicting the aggregated activities associated with the categories to which stories are assigned (by selecting “Topics”). In 

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale

), 

a bar graph of activity that shows recency of the digital content items (Rose: [0145]; In the example shown in FIG. 8D, a sparkline-style graph is also provided that shows a more detailed hour-by-hour display of activity on that story, including the frequency and magnitude of preference events. In various embodiments the information in interface 894 is configurable. For example, while a default view may show the last 48 hours of activity, the user (or an administrator) may be able to specify additional ranges, and/or the default range may be selected based on how much activity associated with the story has occurred

    PNG
    media_image3.png
    536
    667
    media_image3.png
    Greyscale
), and 

images of a subset of users who have recently reviewed at least one of the digital content items (Rose: [0148]; When users 904-912 dugg story 902, that action was recorded in their respective user profiles as well. Visitors to their profiles, and those who list them as friends who digg the story will be shown connected to them, the way they are shown connected to David (See Fig. 9 for illustration)

    PNG
    media_image4.png
    499
    484
    media_image4.png
    Greyscale
)).  


	Regarding claim 22, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches monitoring, using the processor of the computer, interactions with each digital content item that is displayed (Brave: [0088]; One way to do this is to present to the user one or more convenient buttons or links for typical actions with each document in the search results. Because these actions are available with a single mouse click, as opposed to the multiple clicks that are typically required to perform most actions…Thus, users are given a convenient mechanism for performing actions they would perform anyway on documents in a set of search results, and the system is able to monitor these actions. {See [0083], “In the process of doing so, the invention makes observations of implicit relevance actions, such as “view,” “download,” “print,” and “e-mail.” The server also makes observations with regard to explicit relevance actions, such as “save to library,” and actions similar to spam control, such as “remove.”}); and

in response to the monitoring, updating, using the processor of the computer, the usage score for each of the different levels of usage for each digital content item that is displayed This is based on usage: for each user there is a matrix representing connections between visited documents and the most useful documents arrived at from that location. As in other aspects of the system, we can combine user opinions to get a collective opinion, e.g., of the user's peers, experts, or the global population, in this case regarding where are the most useful places (assets) to go to from the current location. For every user, for example, we can take each of the peers' matrices and add them all together, and then come up with a recommendation. [0227]; The system then can match this new term vector with every other document, get a new set of scores, and select the top ten of those documents. The system has a matrix that has everybody's opinion on what these documents are about. The system can now compare this new term factor and get a new set of scores for all of them).  

	Regarding claim 23, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches saving, using a processor of the computer, the search query and the list of digital content items with a project (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action).  

	Regarding claim 25, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches receiving, using the processor of the computer, selection of a user base from a plurality of user bases, wherein the usage score is based on the user base (Brave: [0217]-[0218]; If the user is on a particular document, using a term vector for the document based on either the user's global population, peer population, or expert population, the user can ask what documents are similar to this e.g. ask for “More like this.” The system can compare this document's vector to every other document's term vector. In this case, the invention is looking at the term vector, which is determined by a group as to the relevance of terms to a particular space. When a search is performed using the term vector and the activeness vector, the user gets the most useful documents returned to him) {Applicant’s specification specify on [0023], “In certain embodiments, a user may select the differing levels to be used. In certain embodiments, the user may select the differing levels to be used after their queries have been registered. In certain embodiments, the user may select the user base (e.g., only bosses, only experts in a field, everyone on-line, etc. In block 206, the usage engine 120 ranks the digital content items based on the total usage score for each of the digital content items. {Examiner correlates this as taking the register queries and when the user wants to perform a search it wants to match based on the user’s criteria selection of matching}).  

	Regarding claim 26, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches a Software as a Service (SaaS) is configured to perform the operations of the computer- implemented method (Brave: [0155]; The inventors have recognized that there is no need to do this because the system has a browser where a user queries through the system. The system then accesses its database of content and, in return, provides a list of results. The system does not filter out all the content at this time but, instead, filters as the results are returned, The system provides technology inside the browser that checks each of these repositories in real time if this user in this session can access this content. If the answer is no, the user is prevented from reviewing the content. It is kept off the list. The user does not even know it came up. The primary driver for whether the browser has access is the person who is logged into the browser at the time, based on the person's privileges in the system, which determine whether the person can see the results).  

	Regarding claim 27, Brave teaches in response to receiving a search query, generating a list of digital content items (Brave: [0072]; When a user issues a search query, the query is handled initially by the system. The system, in turn, typically forwards the query to the existing search mechanism. It may also perform one or more searches or related operations against its own internal indexes and databases. Once the results from the various searches have been obtained, they are merged together into a single set of results. [0106]-[0107]; The system can be realized with different search processors provided in connection with the affinity engine (FIG. 3), that can be combined in different ways to accomplish different goals. This search processor is an independent baseline processor that generates its results by issuing a query to an existing Lucene index (see http://Lucene.Apache.org). The result set that it produces includes a content locator and a relevance score that is a floating-point number in the range of 0.0 to 1.0); 

for each digital content item in the list of digital content items, identifying a usage score for each different level of usage of different levels of usage to be used (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics. [0210]; Instead of having single-term vectors for a document, which is what happens in the search space, the invention gives every individual user their own term vector for a document. Accordingly, every user gets to say what their opinion is on what a particular document is about. Some people may have no opinion on certain documents. However, if somebody has ever performed a search and used the document, for example, their opinion gets registered in their vector for that document. Knowing this, the invention allows various functions to be performed, such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses. Every user has one of these, called the activeness vector. Every time they use a particular document, the invention notes that they have used it. Every bucket in the activeness vector is a particular document or asset, and the bucket keeps an accumulation of usage. Some buckets may have zero. Some might have a huge number. Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector {Examiner correlates selecting the level of usage according of receiving the matching document associated to only the experts opinions and ignoring everyone else}); 

increasing the usage score for each different level of usage based on a multiplier associated with an expert in a field using the digital content item for that different level of usage (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data); and

 	adding the usage score for each different level of usage to obtain a total usage score for the digital content item (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data); 

	 Brave does not explicitly teach a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: providing a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data, wherein the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources, bar graph of activity that shows recency of the digital content items, and images of a subset of users who have recently reviewed at least one of the digital content items.  

However, Rose teaches a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith (Rose: [0041]; The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of ), 

the program code executable by at least one processor to perform operations for (Rose: [0041]; a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor): 

providing a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data (Rose: [0109]; In some embodiments, profile visitors (including Alice) are presented with the option to search (630) all of site 116 for content (634), search Alice's diggs for content (636) and/or search diggs made by Alice's friends for content (638) {Examiner correlates the search results for each results as the digital content items comprising the websites. The total ranked usage score is according to the total amount of comments commented on each website. The usage data is the timestamp where each usage is associated to the topic of the website shown in Fig. 6A}

    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale
), wherein 

the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources (Rose
:[0143]; The interface shown in FIG. 8C also includes a region 893 in which a user may select between seeing a visualization depicting the activities associated with individual stories (by selecting “Stories”) and a visualization depicting the aggregated activities associated with the categories to which stories are assigned (by selecting “Topics”). In the example shown in FIG. 8C, the “Topics” view is selected and the preference events being visualized are relative to the topics rather than individual stories.

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale

), 

bar graph of activity that shows recency of the digital content items (Rose: [0145]; In the example shown in FIG. 8D, a sparkline-style graph is also provided that shows a more detailed hour-by-hour display of activity on that story, including the frequency and magnitude of preference events. In various embodiments the information in interface 894 is configurable. For example, while a default view may show the last 48 hours of activity, the user (or an administrator) may be able to specify additional ranges, and/or the default range may be selected based on how much activity associated with the story has occurred 


    PNG
    media_image3.png
    536
    667
    media_image3.png
    Greyscale
), and 

images of a subset of users who have recently reviewed at least one of the digital content items (Rose: [0148]; When users 904-912 dugg story 902, that action was recorded in their respective user profiles as well. Visitors to their profiles, and those who list them as friends who digg the story will be shown connected to them, the way they are shown connected to David

    PNG
    media_image4.png
    499
    484
    media_image4.png
    Greyscale
).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brave (teaches each digital content item in the list of digital content items and identifying a usage score for each different level of usage of different levels of usage to be used) with the teachings of Rose (displaying each digital content item according to a ranking based on the total usage score for each digital content item). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving relevant results to be agree upon to find the story better (See Rose: [0106]). In addition, the references (Brave and Rose) teach features that are directed to analogous art and they are directed to the same field of endeavor as Brave and Rose are directed to retrieving usage of content items and observing the output of the data.

	Regarding claim 28, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the program code is executable by the at least one processor to perform operations for: monitoring interactions with each digital content item that is displayed (Brave: [0088]; One way to do this is to present to the user one or more convenient buttons or links for typical actions with each document in the search results. Because these actions are available with a single mouse click, as opposed to the multiple clicks that are typically required to perform most actions…Thus, users are given a convenient mechanism for performing actions they would perform anyway on documents in a set of search results, and the system is able to monitor these actions. {See [0083], “In the process of doing so, the invention makes observations of implicit relevance actions, such as “view,” “download,” “print,” and “e-mail.” The server also makes observations with regard to explicit relevance actions, such as “save to library,” and actions similar to spam control, such as “remove.”}); and

 	in response to the monitoring, updating the usage score for each of the different levels of usage for each digital content item that is displayed This is based on usage: for each user there is a matrix representing connections between visited documents and the most useful documents arrived at from that location. As in other aspects of the system, we can combine user opinions to get a collective opinion, e.g., of the user's peers, experts, or the global population, in this case regarding where are the most useful places (assets) to go to from the current location. For every user, for example, we can take each of the peers' matrices and add them all together, and then come up with a recommendation. [0227]; The system then can match this new term vector with every other document, get a new set of scores, and select the top ten of those documents. system has a matrix that has everybody's opinion on what these documents are about. The system can now compare this new term factor and get a new set of scores for all of them).  
	
	Regarding claim 29, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the program code is executable by the at least one processor to perform operations for: saving the search query and the list of digital content items with a project (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action).  

	Regarding claim 31, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the program code is executable by the at least one processor to perform operations for: receiving selection of a user base from a plurality of user bases, wherein the usage score is based on the user base (Brave: [0217]-[0218]; If the user is on a particular document, using a term vector for the document based on either the user's global population, peer population, or expert population, the user can ask what documents are similar to this e.g. ask for “More like this.” The system can compare this document's vector to every When a search is performed using the term vector and the activeness vector, the user gets the most useful documents returned to him. The system can also say that now that these documents were found, the vectors are known, and it is possible to go off and find additional documents that might be of interest and suggest those) {Applicant’s specification specify on [0023], “In certain embodiments, a user may select the differing levels to be used. In certain embodiments, the user may select the differing levels to be used after their queries have been registered. In certain embodiments, the user may select the user base (e.g., only bosses, only experts in a field, everyone on-line, etc. In block 206, the usage engine 120 ranks the digital content items based on the total usage score for each of the digital content items. {Examiner correlates this as taking the register queries and when the user wants to perform a search it wants to match based on the user’s criteria selection of matching}).  


	Regarding claim 32, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches a Software as a Service (SaaS) is configured to perform the operations of the computer program product (Brave: [0155]; The inventors have recognized that there is no need to do this because the system has a browser where a user queries through the system. The system then accesses its database of content and, in return, provides a list of results. The primary driver for whether the browser has access is the person who is logged into the browser at the time, based on the person's privileges in the system, which determine whether the person can see the results).  

	Regarding claim 33, Brave teaches in response to receiving a search query, generating a list of digital content items (Brave: [0072]; When a user issues a search query, the query is handled initially by the system. The system, in turn, typically forwards the query to the existing search mechanism. It may also perform one or more searches or related operations against its own internal indexes and databases. Once the results from the various searches have been obtained, they are merged together into a single set of results. [0106]-[0107]; The system can be realized with different search processors provided in connection with the affinity engine (FIG. 3), that can be combined in different ways to accomplish different goals. This search processor is an independent baseline processor that generates its results by issuing a query to an existing Lucene index (see http://Lucene.Apache.org). The result set that it produces includes a content locator and a relevance score that is a floating-point number in the range of 0.0 to 1.0); 

for each digital content item in the list of digital content items, identifying a usage score for each different level of usage of different levels of usage to be used (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results This data are retained and used to influence the results of future queries by the user and to generate quality metrics. [0210]; Instead of having single-term vectors for a document, which is what happens in the search space, the invention gives every individual user their own term vector… such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses… Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector); Page 5 of 15Amdt. dated February 12, 2021Serial No. 16/696,716 Docket No. SVL920140065US02 

Firm No. 0057.0353C1 increasing the usage score for each different level of usage based on a multiplier associated with an expert in a field using the digital content item for that different level of usage (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query context, and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data); and

 adding the usage score for each different level of usage to obtain a total usage score for the digital content item (Brave: [0182], “Usage of a link and the importance of the text is determined by a blended vector of user, peer, expert, query and time… determines how an individual user behaves…For example how many other experts are different than the user, but the user depends on them to do his job, and who also clinked on the link… Thus, there is a two-level value: individual use of content, and that of the peer-group and expert group. These dimensions give the total value of the data); 

Brave does not explicitly teach a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: providing a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data, wherein the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources, bar graph of activity that shows recency of the digital content items, and images of a subset of users who have recently reviewed at least one of the digital content items.  

	However, Rose teaches a computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (Rose: [0041]; The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable ); and

 program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (Rose: [0041]; The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), to perform operations comprising:

providing a response to the search query by displaying each digital content item according to a ranking based on the total usage score for each digital content item, with a summary for each digital content item, and with usage data (Rose: [0109]; In some embodiments, profile visitors (including Alice) are presented with the option to search (630) all of site 116 for content (634), search Alice's diggs for content (636) and/or search diggs made by Alice's friends for content (638) {Examiner correlates the search results for each results as the digital content items comprising the websites. The total ranked usage score is according to the total amount of comments commented on each website. The usage data is the timestamp where each usage is associated to the topic of the website shown in Fig. 6A}

    PNG
    media_image1.png
    515
    660
    media_image1.png
    Greyscale
), wherein 

the usage data comprises: a chart with sources for the digital content items and a source breakdown, wherein the sources comprise news, interviews, and books, wherein the chart indicates a number of the sources (Rose
:[0143]; The interface shown in FIG. 8C also includes a region 893 in which a user may select between seeing a visualization depicting the activities associated with individual stories (by selecting “Stories”) and a visualization depicting the aggregated activities associated with the categories to which stories are assigned (by selecting “Topics”). In the example shown in FIG. 8C, the “Topics” view is selected and the preference events being visualized are relative to the topics rather than individual stories.

    PNG
    media_image2.png
    499
    660
    media_image2.png
    Greyscale

), 

bar graph of activity that shows recency of the digital content items (Rose: [0145]; In the example shown in FIG. 8D, a sparkline-style graph is also provided that shows a more detailed hour-by-hour display of activity on that story, including the frequency and magnitude of preference events. In various embodiments the information in interface 894 is configurable. For example, while a default view may show the last 48 hours of activity, the user (or an administrator) may be able to specify additional ranges, and/or the default range may be selected based on how much activity associated with the story has occurred

    PNG
    media_image3.png
    536
    667
    media_image3.png
    Greyscale

), and

 images of a subset of users who have recently reviewed at least one of the digital content items (Rose: [0148]; When users 904-912 dugg story 902, that action was recorded in their respective user profiles as well. Visitors to their profiles, and those who list them as friends who digg the story will be shown connected to them, the way they are shown connected to David

    PNG
    media_image4.png
    499
    484
    media_image4.png
    Greyscale
).  


	Regarding claim 34, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches monitoring interactions with each digital content item that is displayed (Brave: [0088]; One way to do this is to present to the user one or more convenient buttons or links for typical actions with each document in the search results. Because these actions are available with a single mouse click, as opposed to the multiple clicks that are typically required to perform most actions using normal browser controls, users tend to use them rather than the standard browser controls for performing these actions. Thus, users are given a convenient mechanism for performing actions they would perform anyway on documents in a set of search results, and the system is able to monitor these actions. [0219]; This is based on usage: for each user there is a matrix representing connections between visited documents and the most useful documents arrived at from that location. As in other aspects of the system, we can combine user opinions to get a collective opinion, e.g., of the user's peers, experts, or the global population, in this case regarding where are the most useful places (assets) to go to from the current location. For every user, for example, we can take each of the peers' matrices and add them all together, and then come up with a recommendation {See [0083], “In the process of doing so, the invention makes observations of implicit relevance actions, such as “view,” “download,” “print,” and “e-mail.” The server also makes observations with regard to explicit relevance actions, such as “save to library,” and actions similar to spam control, such as “remove.”}); and 

in response to the monitoring, updating the usage score for each of the different levels of usage for each digital content item that is displayed This is based on usage: for each user there is a matrix representing connections between visited documents and the most useful documents arrived at from that location. As in other aspects of the system, we can combine user opinions to get a collective opinion, e.g., of the user's peers, experts, or the global population, in this case regarding where are the most useful places (assets) to go to from the current location. For every user, for example, we can take each of the peers' matrices and add them all together, and then come up with a recommendation. [0227]; The system then can match this new term vector with every other document, get a new set of scores, and select the top ten of those documents. The system has a matrix that has everybody's opinion on what these documents are about. The system can now compare this new term factor and get a new set of scores for all of them).  

	Regarding claim 35, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the operations further comprise: saving the search query and the list of digital content items with a project (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action).  

	Regarding claim 37, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the operations further comprise: receiving selection of a user base from a plurality of user bases, wherein the usage score is based on the user base(Brave: [0217]-[0218]; If the user is on a particular document, using a term vector for the document based on either the user's global population, peer population, or expert population, the user can ask what documents are similar to this e.g. ask for “More like this.” The system can compare this document's vector to every other document's term vector. In this case, the invention is looking at the term vector, which is determined by a group as to the relevance of terms to a particular space. When a search is performed using the term vector and the activeness vector, the user gets the most useful documents returned to him. The system can also say that now that these documents were found, the vectors are known, and it is possible to go off and find additional documents that might be of interest and suggest those) {Applicant’s specification specify on [0023], “In certain embodiments, a user may select the differing levels to be used. In certain embodiments, the user may select the differing levels to be used after their queries have been registered. In certain embodiments, the user may select the user base (e.g., only bosses, only experts in a field, everyone on-line, etc. In block 206, the usage engine 120 ranks the digital content items based on the total usage score for each of the digital content items. {Examiner correlates this as taking the register queries and when the user wants to perform a search it wants to match based on the user’s criteria selection of matching}).  

Regarding claim 38, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches a Software as a Service (SaaS) is configured to perform the operations of the computer system(Brave: [0155]; The inventors have recognized that there is no need to do this because the system has a browser where a user queries through the system. The system then accesses its database of content and, in return, provides a list of results. The system does not filter out all the content at this time but, instead, filters as the results are returned, The system provides technology inside the browser that checks each of these repositories in real time if this user in this session can access this content. If the answer is no, the user is prevented from reviewing the content. It is kept off the The primary driver for whether the browser has access is the person who is logged into the browser at the time, based on the person's privileges in the system, which determine whether the person can see the results).

Claims 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2006/0200556 issued to Brave et al. (hereinafter as “Brave”) in view of U.S Patent Application Publication 2013/0185641 issued to R. Kevin Rose (hereinafter as “Rose”) in further view of U.S Patent Application Publication 2012/0233161 issued to Xu et al. (hereinafter as “Xu”).

Regarding claim 24, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the different levels of usage are selected from surfacing a digital content item, reading a summarized digital content item in response to selection of a summary (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics. [0210]; Instead of having single-term vectors for a document, which is what happens in the search space, the invention gives every individual user their own term vector for a document. Accordingly, every user gets to say what their opinion is on what a particular document is about. Some people may have no opinion on certain documents. However, if somebody has ever performed a search and used the document, for example, their opinion gets registered in their vector for that document. Knowing this, the invention allows various functions to be performed, such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses. Every user has one of these, called the activeness vector. Every time they use a particular document, the invention notes that they have used it. Every bucket in the activeness vector is a particular document or asset, and the bucket keeps an accumulation of usage. Some buckets may have zero. Some might have a huge number. Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector {Examiner correlates selecting the level of usage according of receiving the matching document associated to only the experts opinions and ignoring everyone else}), 

any of flagging and saving the digital content item (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action), 

reading the digital content item entirely in response to selection of the digital content item (Brave: [0212]; If the end-user, for example, is reading a page, he would conform to what is defined as a “dwell.” Once a dwell occurs, i.e. once the JavaScript observer has observed a dwell, it then sends back that information to the server. The server accumulates these observations {Examiner correlates in order to view the document it must be selected to be open to the user. See [0073; Each document in the results is generally presented along with a variety of possible actions for the user to take on the document. The available actions are site-configurable, and can include, for example, “think”, “view,” “download,” “email,” or “print.” The system is informed when a user selects one of these actions for a particular document. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics}), and

 citing the digital content item in another digital content item(Brave: [0091]; An optional “add to library” action is available for documents as well. As the name this action adds the document to the user's library. This is a way for users to inform the system explicitly that a document is particularly useful. A user's primary motivation for using this action is to ensure that the document is considered favorably in future queries because documents in a user's library are generally given improved rankings {Examiner correlates this as adding or bookmarking the document within the user’s library (Another document or browser in which has the cited action of adding that document in the library)).  

The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of marking the digital content item to provide a comment.

However, Xu teaches marking the digital content item to provide a comment (Xu:[0048]; allows a user to save an annotation and associate the annotation with a content item available at a given address, a given annotation, for example, providing the user's thoughts or comments regarding the content item or the content contained therein).

It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Brave (teaches each digital content item in the list of digital content items and identifying a usage score for each different level of usage of different levels of usage to be used) with the teachings of Rose (displaying each digital content item according to a ranking based on the total usage score for each 

Regarding claim 30, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the different levels of usage are selected from surfacing a digital content item, reading a summarized digital content item in response to selection of a summary (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics. [0210]; Instead of having single-term vectors for a document, which is what happens in the search space, the invention gives every individual user their own term vector for a document. Accordingly, every user gets to say what their opinion is on what a particular document is about. Some people may have no opinion on certain documents. However, performed a search and used the document, for example, their opinion gets registered in their vector for that document. Knowing this, the invention allows various functions to be performed, such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses. Every user has one of these, called the activeness vector. Every time they use a particular document, the invention notes that they have used it. Every bucket in the activeness vector is a particular document or asset, and the bucket keeps an accumulation of usage. Some buckets may have zero. Some might have a huge number. Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector {Examiner correlates selecting the level of usage according of receiving the matching document associated to only the experts opinions and ignoring everyone else}), 

any of flagging and saving the digital content item (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action), 

reading the digital content item entirely in response to selection of the digital content item (Brave: [0212]; If the end-user, for example, is reading a page, he would conform to what is defined as a “dwell.” Once a dwell occurs, i.e. once the JavaScript observer has observed a dwell, it then sends back that information to the server. The server accumulates these observations {Examiner correlates in order to view the document it must be selected to be open to the user. See [0073; Each document in the results is generally presented along with a variety of possible actions for the user to take on the document. The available actions are site-configurable, and can include, for example, “think”, “view,” “download,” “email,” or “print.” The system is informed when a user selects one of these actions for a particular document. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics}), and

 citing the digital content item in another digital content item (Brave: [0091]; An optional “add to library” action is available for documents as well. As the name implies, this action adds the document to the user's library. This is a way for users to inform the system explicitly that a document is particularly useful. A user's primary motivation for using this action is to ensure that the document is considered favorably in future queries because documents in a user's library are generally given improved rankings {Examiner correlates this as adding or bookmarking the document within the user’s library (Another document or browser in which has the cited action of adding that document in the library)}). 

The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of marking the digital content item to provide a comment.

	However, Xu teaches marking the digital content item to provide a comment (Xu:[0048]; allows a user to save an annotation and associate the annotation with a content item available at a given address, a given annotation, for example, providing the user's thoughts or comments regarding the content item or the content contained therein).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brave (teaches each digital content item in the list of digital content items and identifying a usage score for each different level of usage of different levels of usage to be used) with the teachings of Rose (displaying each digital content item according to a ranking based on the total usage score for each digital content item) with the further of Xu (teaches marking the digital content item to provide a comment). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving relevant results to be agree upon to find the story better according to the usage (See Xu: [0038]). In addition, the 

	Regarding claim 36, the modification of Brave and Rose teaches claimed invention substantially as claimed, and Brave further teaches the different levels of usage are selected from surfacing a digital content item, reading a summarized digital content item in response to selection of a summary (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics. [0210]; Instead of having single-term vectors for a document, which is what happens in the search space, the invention gives every individual user their own term vector for a document. Accordingly, every user gets to say what their opinion is on what a particular document is about. Some people may have no opinion on certain documents. However, if somebody has ever performed a search and used the document, for example, their opinion gets registered in their vector for that document. Knowing this, the invention allows various functions to be performed, such as "I want to match all the documents, but I don't want to look at everybody's opinion;" or "I want to look at just my peers' opinions or the experts' opinions”. [0212]; In addition to the term vector, the invention also comprises a vector that looks at what documents each user uses. Every user has one of these, called the activeness vector. Every time they use a particular document, the invention notes that they have used it. Every bucket in the activeness vector is a particular document or asset, and the bucket keeps an accumulation of usage. Some buckets may have zero. Some might have a huge number. Different actions on an asset by a user, e.g., reading or printing, contribute differently to the activeness vector {Examiner correlates selecting the level of usage according of receiving the matching document associated to only the experts opinions and ignoring everyone else}), 

any of flagging and saving the digital content item (Brave: [0073]; The system can detect virtual print or download to give an accurate approximation as if a physical print, download, or bookmark has happened. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. [0205]; Think is a usage pattern, i.e. a combination of a dwell and a scroll, or some action, mouse movements, etc., that indicates that the user is thinking about the page. Thus, think is a period of inactivity followed by some action), 

reading the digital content item entirely in response to selection of the digital content item (Brave: [0212]; If the end-user, for example, is reading a page, he would conform to what is defined as a “dwell.” Once a dwell occurs, i.e. once the JavaScript observer has observed a dwell, it then sends back that information to the server. The server accumulates these observations {Examiner correlates in order to view the document it must be selected to be open to the user. See [0073; Each document in the results is generally presented along with a variety of possible actions for the user to take on the document. The available actions are site-configurable, and can include, for example, “think”, “view,” “download,” “email,” or “print.” The system is informed when a user selects one of these actions for a particular document. The techniques rely on detecting activities of users on the browser for a certain amount of time, e.g. over one minutes, where documents remain open for a long time, i.e. long dwell. On the other hand, if a user does not perform any action at all against the results from a query, the system might infer that the results were irrelevant to the user. This data are retained and used to influence the results of future queries by the user and to generate quality metrics}), and 

citing the digital content item in another digital content item(Brave: [0091]; An optional “add to library” action is available for documents as well. As the name implies, this action adds the document to the user's library. This is a way for users to inform the system explicitly that a document is particularly useful. A user's primary motivation for using this action is to ensure that the document is considered favorably in future queries because documents in a user's library are generally given improved rankings {Examiner correlates this as adding or bookmarking the document within the user’s library (Another document or browser in which has the cited action of adding that document in the library)}).  

The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of The modification of Brave and Rose teaches claimed invention substantially as claimed, however the modification of marking the digital content item to provide a comment.

	However, Xu teaches marking the digital content item to provide a comment (Xu:[0048]; allows a user to save an annotation and associate the annotation with a content item available at a given address, a given annotation, for example, providing the user's thoughts or comments regarding the content item or the content contained therein).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brave (teaches each digital content item in the list of digital content items and identifying a usage score for each different level of usage of different levels of usage to be used) with the teachings of Rose (displaying each digital content item according to a ranking based on the total usage score for each digital content item) with the further of Xu (teaches marking the digital content item to provide a comment). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving relevant results to be agree upon to find the story better according to the usage (See Xu: [0038]). In addition, the references (Brave, Rose and Xu) teach features that are directed to analogous art and they are directed to the same field of endeavor as Brave, Rose, and Xu are directed to retrieving usage of content items and observing the output of the data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2012/0179752 issued to Mosley et al. (hereinafter as “Mosley”) teaches gather social media content by receiving a collection request and to ingest the results of the directed search into the data store.
U.S Patent Application Publication 2013/0132384 issued to Bohm et al. (hereinafter as “Bohm”) teaches social media listening and analytics based on the expanded items. 
U.S Patent Application Publication 2008/0109740 issued to PRINSEN et al. (hereinafter as “PRINSEN”) teaches graphical user interface in which includes a plurality of visualization types that includes drag and drop utilizing a bar graph. 

Contact Information                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
4/2/2021
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162